Citation Nr: 0939689	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for the above-
referenced claim.  

A video conference hearing before a Veterans Law Judge was 
scheduled in this matter in September 2009, for which the 
Veteran failed to appear.


FINDING OF FACT

The evidence of record does not show that the Veteran's 
current cervical spine disorder was caused by or incurred 
during his military service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letters dated in October 2003, February 2005, and July 
2006, the Veteran was notified of the information and 
evidence necessary to substantiate his claim.  VA told the 
Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that VA has 
satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and 
private medical treatment records have been obtained.  He was 
provided appropriate VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Service Connection

The Veteran has essentially asserted that he has a cervical 
spine disorder due to his military service.  Specifically, he 
has asserted that he was involved in an in-service automobile 
accident, in which he injured his cervical spine.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 
 
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303, 3.304.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Turning to the merits of the claim, the Veteran's service 
treatment records were obtained and are negative for reports 
of or treatment for neck pain.  An April 1974 service 
treatment record reflects that he was involved in an 
automobile accident, after which he reported having pain on 
the right side of his mandible, his right shoulder, and his 
right clavicle.  A May 1974 inpatient discharge summary 
report shows that he underwent treatment for his conditions, 
and that he was diagnosed with a fracture of the right 
mandible, abrasions and lacerations to the face, a contusion 
to the chest, and a functional cardiac murmur.  The June 1975 
separation report of medical examination shows that clinical 
evaluation of the spine was normal.

Associated with the claims file are private records of his 
medical treatment following separation.  These records 
reflect that he was diagnosed with degenerative changes of 
the cervical spine in 1998, for which he underwent a cervical 
laminectomy later that same year.  

The Veteran underwent a VA compensation and pension 
examination in March 2004.  He was noted to have sustained 
the injuries as described above from the in-service motor 
vehicle accident.  The examiner stated that there was no 
obvious neck dislocation or fractures noted at the time and 
that the Veteran suffered a whiplash injury from the trauma 
of the accident.  He was noted to have been diagnosed with 
degenerative joint disease of the cervical spine and to have 
undergone several entire cervical neck fusions.  On physical 
examination, the examiner noted slight tenderness to 
palpation of the cervical spine.  Following the examination, 
the examiner opined that it was very unlikely that the 
Veteran's cervical degenerations and neck fusions were the 
result of the motor vehicle accident, as the Veteran only 
sustained a whiplash injury without any further 
complications.

The Veteran submitted a statement in support of his claim in 
November 2004, in which he provided further details as to his 
in-service automobile vehicle accident.  He stated that 
during his in-patient treatment, he reported having pain in 
his neck.  According to the Veteran, he was told during his 
hospital stay that he would later develop arthritis in his 
neck.  

In support of his claim, the Veteran submitted a June 2006 
letter from his private treating physician, D.A.M., M.D., 
FACP, F.A.C.R.  Dr. D.A.M. reported that the Veteran had a 
history of being involved in an in-service motor vehicle 
accident, during which he fractured his mandible and 
"snapped his neck."  By way of history, the physician 
reported that the Veteran was told by an in-service doctor 
that he would probably have arthritis in his neck as he got 
older.  Dr. D.A.M. stated that the Veteran was diagnosed with 
degenerative changes of the cervical spine in 1998.  The 
physician stated that the Veteran sustained substantial 
trauma to his cervical spine when he fractured his jaw during 
the in-service accident.  He opined that the Veteran's 
cervical disc disease and arthritis can be related to the in-
service trauma to the cervical spine when he fractured his 
jaw.  

In October 2006, the Veteran underwent a second VA 
examination, at which time the claims file was reviewed.  In 
reviewing the claims file, the examiner noted the April 1974 
in-service accident and the associated injuries noted above.  
He noted that the medical records associated with the 
Veteran's in-patient treatment following the accident were 
negative for any reports of neck pain; he also noted that the 
Veteran's discharge summary was also negative for any reports 
of neck pain.  Following a physical examination and X-ray 
examinations, the examiner's assessment was numerous 
operations of the neck, which had become osteoarthritic.  The 
examiner reiterated that there was no mention in the service 
treatment records of a neck injury, and he stated his belief 
that if the Veteran had a real injury to his neck at the time 
of his in-patient treatment he would have said something 
along those lines.  Due to this, the examiner opined that it 
was less likely as not that the Veteran's current cervical 
spine condition is related to his in-service motor vehicle 
accident.

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for a cervical 
spine disorder.  The Board recognizes that the medical 
evidence shows that the Veteran currently suffers from 
degenerative disease of the cervical spine.  However, the 
preponderance of the medical evidence, as discussed below, 
does not indicate that the Veteran's current disorder is 
related to an in-service injury or that the disorder is 
otherwise related to his military service.  Therefore, the 
Board concludes that service connection is not warranted.  

The Veteran essentially maintains that he sustained a neck 
injury as the result of the April 1974 in-service automobile 
accident.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
United States Court of Appeals for Veterans Claims, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2).  The Veteran's service treatment records 
confirm the occurrence of the in-service accident, at which 
time he was noted to have injured his mandible.  As such, 
although the service treatment records are entirely negative 
for any documentation of a neck injury, the Veteran's account 
of the in-service accident is considered competent.  

Having found the Veteran's lay statement o be competent, the 
Board must also determine whether such evidence is credible.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing 
the credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Further, the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006). 

Here, the Board finds that the Veteran's account of having an 
neck injury, at least of an acute and transitory nature, at 
the time of the in-service accident is credible.  Indeed, the 
March 2004 VA examination report indicates the Veteran 
sustained a whiplash injury at that time.  Although the 
service treatment records are negative for any reported neck 
pain or cervical spine diagnoses related to the April 1974 
accident or any reports of neck whatsoever during his 
military service, the Board finds it credible that the 
Veteran suffered a whiplash type injury affecting the neck at 
the time of the accident.  However, the fact remains that 
there is no evidence that the Veteran suffered a chronic 
injury or disability as a result of the accident.  

In this regard, the Veteran's June 1975 separation physical 
examination report, which was completed during the month of 
separation, is highly probative as to his condition at the 
time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The June 1975 
separation physical examination report is entirely negative 
for any symptoms associated with the neck and weighs heavily 
against the claim.  The weight of the service medical 
records, including the June 1975 separation physical 
examination report, is greater than subsequent private 
medical treatment records based on a history provided by the 
Veteran.  

The Board finds highly probative the March 2004 and October 
2006 VA examiners' opinions.  Based on clinical and 
diagnostic testing of the Veteran and review of the claims 
file, the March 2004 examiner determined that it was unlikely 
that the Veteran's cervical spine condition is related to the 
in-service automobile accident.  Similarly, the October 2006 
examiner opined that it was less likely than not that the 
Veteran's current cervical spine condition is related to the 
in-service accident.  These opinions are considered highly 
probative as they are definitive, based upon a complete 
review of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinions are found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  

The Board also recognizes that the file contains the June 
2006 medical statement from Dr. D.A.M. opining that the 
Veteran's cervical spine disease and arthritis can be related 
to the in-service trauma he sustained when he fractured his 
jaw.  The use of the word "can," as in this case, makes the 
doctor's opinion speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Additionally, Dr. 
D.A.M. appears to have based is opinion, in part, on the 
Veteran's reported history of "snapping his neck" during 
the in-service automobile accident.  While the Board concedes 
that it is credible that the Veteran had an acute injury to 
the neck at the time of the in-service accident, the Board 
finds Dr. D.A.M.'s opinion to be of lower probative value 
than the VA opinions due to its speculative nature and the 
fact that there is no indication that it was offered based on 
review of the claims folder and pertinent medical records.  
This is because unlike the VA medical opinions, Dr. D.A.M. 
did not provide any analysis of the fact that the it was more 
than twenty years after the accident that the Veteran was 
first diagnosed with cervical spine pathology.  The Board 
observes that evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since active 
duty service can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

As noted above, the Veteran has also made statements to the 
effect that a doctor who examined him in 1974, shortly after 
his in-service accident, informed him that he would probably 
develop arthritis of the neck as he got older.  However, 
there is no documented evidence of record which supports the 
Veteran's statements to this effect or evidence that 
indicates he incurred a neck injury in-service.  Moreover, 
the Court has held that hearsay medical evidence, as 
transmitted by a lay person, is not adequate because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1977).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995). 

The Board reiterates that the medical evidence does not show 
a diagnosis of a cervical spine disorder until 1998, which is 
over twenty years after the Veteran's separation from active 
service.  Thus, while the Veteran has reported having neck 
symptomatology since his military service, there is no 
objective evidence of continuity of symptomatology to suggest 
that he has a chronic cervical spine condition related to his 
period of active service.  Accordingly, his claim has not 
been established based on the legal presumption given for 
diseases that manifest within one year from the date of 
separation.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since active duty service can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (2000).

Given that the preponderance of the evidence weighs against 
the Veteran's claim, for the Board to conclude that the 
Veteran has a cervical spine condition that was incurred as a 
result of his period of active service would be speculation, 
and the law provides that service connection may not be based 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, 
the claims for service connection must be denied.  

The Board has considered the Veteran's statements in support 
of his claim.  While he is certainly competent to describe 
the extent of his current symptomatology and events that 
occurred during his military service, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his cervical spine condition is related to his military 
service.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


